Title: Isaac A. Coles to James Madison, 30 November 1827
From: Coles, Isaac A.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Philadelphia
                                
                                 Novr. 30th. 1827.
                            
                        
                        
                        Yours of the 25th inst: came duly to hand, and the Opportunity which it presents of rendering an acceptable
                            service to Mrs Madison & yourself has been most gratifying to me.
                        I immediately called on Mr Todd and offered every assistance in my power to enable him to comply with your
                            wishes, & I am happy to inform you that he has promised to accompany me to Virginia when I go, which I hope will
                            be in the course of eight or ten days, assuring me at the same time that the pecuniary aid required would be
                            inconsiderable. I propose to see him again this evening when I hope we may come to some more distinct & definite
                            arrangement, of which you shall be duly informed.
                        My own health is in a way to be speedily restored—Doctor Physick seems no longer to entertain a doubt of
                            complete success. The temporary suffering to which I have been subjected is nothing in comparison to the petty, but every
                            day annoyance from which it has relieved me. With best wishes for the continuance of Mrs Madison’s health & your
                            own, I am Dr Sir with constant and devoted attachment ever truly yrs
                        
                            
                                I. A. Coles
                            
                        
                    